Title: From Thomas Jefferson to Albert Gallatin, 24 November 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                     
                            Nov. 24. 06. 
                          
                        Some letters are recieved which require to be consulted & acted on to-day. if you will be so good as to
                            come here on your arrival at your office, I will send for the other gentlemen. it will be an affair of not more than a
                            quarter of an hour’s consultation.
                    